In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                              ___________________

                               NO. 09-18-00065-CV
                              ___________________


                         IN THE INTEREST OF S.A.T.

__________________________________________________________________

               On Appeal from the County Court at Law
                         Polk County, Texas
                      Trial Cause No. CIV30539
__________________________________________________________________

                          MEMORANDUM OPINION

       In this parental-rights termination case, the trial court terminated Mother’s1

parental rights to S.A.T. after Mother failed to appear at a bench trial and the trial

judge found that Mother’s parental relationship with S.A.T. should be terminated.

The record shows that Mother filed a notice of appeal. Subsequently, in this Court,

the attorney the trial court appointed to represent Mother filed an Anders brief. See



   1
     To protect the identity of the minor child, we have not used the name of the
child, her parents’ names, or the names of other members that are in her family. See
Tex. R. App. P. 9.8(a), (b).
                                         1
Anders v. California, 386 U.S. 738 (1967); see also In re L.D.T., 161 S.W.3d 728,

731 (Tex. App.—Beaumont 2005, no pet.) (holding that Anders procedures apply in

parental-rights termination cases). In the brief, Mother’s appellate attorney indicated

that he had reviewed the record, and that he could find no non-frivolous arguments

which he could raise to challenge the trial court’s ruling terminating Mother’s rights

to S.A.T.

      In our opinion, the brief filed by Mother’s court-appointed attorney complies

with the requirements for an Anders brief. The brief presents the attorney’s

professional evaluation of the record, and it explains why no arguable grounds exist

that would allow counsel to file a brief raising arguments claiming that the judgment

the trial court rendered should be reversed. See In re D.D., 279 S.W.3d 849, 850

(Tex. App.—Dallas 2009, pet. denied). Mother’s appellate attorney also represented

to the Court that he provided Mother with a copy of the Anders brief filed in her

appeal, that he notified Mother of her right to file a pro se brief, and that he explained

to Mother how she could get a copy of the record that is before us in the appeal.

      After counsel filed the Anders brief, we notified Mother, by letter, that she

had the right to file a pro se response. The letter informed Mother that her response

was due by May 2, 2018. Although given the opportunity to file a response, Mother

did not respond to the Court’s letter. Our records also show that the Texas


                                            2
Department of Family and Protective Services filed a response stating that it would

not file a brief in the appeal unless the Court requested that it do so.

      We have independently evaluated the record of the trial, which resulted in the

termination of Mother’s parental rights. Cf. Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991); see In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso

2009, no pet.). After independently reviewing the record, we conclude no arguable

grounds exist to support Mother’s appeal and Mother’s appeal is frivolous. See In re

K.R.C., 346 S.W.3d at 619; In re D.D., 279 S.W.3d at 850.

      Therefore, we affirm the final judgment. We deny the motion to withdraw

filed by Mother’s court-appointed appellate attorney, as a court-appointed attorney’s

duty to his client extends through the exhaustion or waiver of all appeals. See Tex.

Fam. Code Ann. § 107.016(3)(B) (West Supp. 2017); In re P.M., 520 S.W.3d 24, 27

(Tex. 2016). Should Mother desire to pursue an appeal to the Supreme Court of

Texas, counsel may satisfy his obligations to Mother “by filing a petition for review

that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d at 27-28.

      AFFIRMED.

                                               ______________________________
                                                      HOLLIS HORTON
                                                           Justice

Submitted on May 8, 2018
Opinion Delivered July 12, 2018
Before Kreger, Horton and Johnson, JJ.
                                           3